Revision of the framework directive on waste (debate)
The next item is the recommendation for second reading by Caroline Jackson, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council on waste and repealing certain Directives (11406/4/2007 - C6-0056/2008 -.
rapporteur. - Madam President, following your ruling that there is no time for points of order, I will continue with my speech on the Waste Framework Directive. It is a little difficult to do so against this background, but I will persevere.
Since certain comments have been made on this point in the British press recently, may I begin by drawing attention once again to my declaration of interests, which I made on the record, and which cites my membership of the Environmental Advisory Board of Shanks plc. That company operates a wide range of waste technologies in Britain and on the continent, and the primary purpose of its Environmental Advisory Board is to provide independent audits of the operation of its plants.
My fellow board members include the chairman of the EU Scientific Advisory Committee on Emerging and Newly Identified Health Risks and a member of the Green Alliance.
Like many Members, I value the opportunity this kind of experience has given me to learn at close hand about the issues and problems facing this industry and those who work in it.
Turning to the Directive, it has been a long and tortuous road to this second reading and I congratulate those of my colleagues who have accompanied me on it to the very end. The issue is a very important one. Various judgments in the Court of Justice regarding the status of waste destined for treatment in energy-from-waste plants needed to be clarified. New definitions were needed. Two existing directives on hazardous waste and on waste oils were repealed and their provisions transferred to the Waste Framework Directive. However, the committee was not content with those original proposals, and went on to transform the Directive from a technical one into a campaigning one. I congratulate my colleagues on that.
I have to say that the mood in the Council was very bleak, possibly mirroring our economic times. There was much resistance to what we wanted to do and the Council drove a very hard bargain, but we achieved the following.
Firstly, we have added recycling targets to the text. That is a very significant achievement since these were not in the original proposal, and this is the first time that recycling targets for household waste have appeared in EU legislation. It is entirely due to Parliament that they are there.
The new Article 8a requires Member States to take the necessary measures designed to achieve an overall recycling rate of 50% by 2020 for paper, metal, plastic and glass from household and similar waste. There are some Member States, such as Germany, for which this is a conservative target, but there are many for which it is very demanding, and we need to take them into account too.
The same article also requires that by 2020 70% of construction and demolition waste be recycled. The Greens and their supporters are putting it about that the targets are not enforceable. They may even believe that, but they are - extraordinarily - rejecting their own achievement. The Commission has issued a statement to help them, and Mr Dimas will confirm this. The statement says quite clearly that if in 2020 the targets are not achieved, this will be a serious indication for the Commission that a Member State has not taken the necessary measures designed to achieve the targets. On this basis, supported by conclusions in the tri-annual national progress reports, the Commission can take Member States to court for non-compliance with the requirements of the Directive.
It may be important to the Greens not to be happy, because Greens are eternal campaigners, but they should take some account of what the Commission has said in that statement.
Secondly, we have added new provisions on the prevention of waste, in Article 8a. These will mean that the Commission has to report on the evolution of EU waste generation and the scope for waste prevention by 2011, and by 2014 must produce proposals for waste prevention, and decoupling objectives for 2020. It proved impossible to get the Council or the Commission to agree to quantitative waste prevention targets in this Directive, partly because the data necessary for those targets is missing, but Parliament has, through its amendments, created momentum for future policy that may contain waste prevention targets.
The new article therefore represents a significant achievement. It is something for our successors to build on. We cannot do everything in this Directive, but have to hand things on to our successors in the next decade.
Thirdly, we have firmly placed the famous EU waste hierarchy in EU law for the first time. We have been talking about this for years, but if you look at EU law it is not there. However, it will be soon, and we can celebrate a minor victory in getting the Council to agree that the hierarchy shall apply 'as a priority order' in waste prevention and management legislation.
Fourthly, we have secured agreement to place better emphasis on hazardous waste management, as several colleagues wanted.
Fifthly, we have also ensured that priority will continue to be given to the regeneration of waste oils - although there was no support for a policy, which I know some colleagues wanted, that would have made regeneration mandatory in all Member States. We secured Council support for the amendment put forward by Mrs Hennicot-Schoepges and colleagues designed to make it easier for SMEs to use the waste list, and we also obtained support for a new article on biowaste.
In conclusion, the Directive specifies the energy efficiency criteria for incineration, with energy recovery to be classed as a recovery operation rather than disposal. That is the best deal available. Anyone who thinks that we could get anything better by going to conciliation would be deceiving themselves. In the famous words of Jack Nicholson, 'this is as good as it gets'.
Madam President, ladies and gentlemen, let me first thank and congratulate the rapporteur, Mrs Jackson, on her excellent contribution to the revision of the Waste Framework Directive, and the shadow rapporteurs and the Committee on the Environment, Public Health and Food Safety for their positive and constructive contribution.
With this Directive, the Community is taking the first substantial step towards creating a recycling society. The Directive introduces a modern approach to waste management, treating waste as useable raw materials and providing clearer definitions, simplified regulations, and new, ambitious targets.
Thanks to the incorporation of the provisions of the Directives on Hazardous Waste and Waste Oil, this Directive contributes to the broader effort in improving legislation and simplifying the acquis communautaire. The next step, of course, will be its successful implementation.
Parliament's considerable efforts and perseverance have been rewarded. It was not easy to persuade the Member States to accept the new recycling targets and agree to the waste prevention objectives. Nevertheless, this aim has been achieved in full.
Some doubts have been expressed regarding whether these targets will be implemented by the Member States. I should like to underline that with the current formulation of the quantitative targets, the Commission has the ability and the political will to refer Member States to the European Court of Justice if they have not taken the measures that are essential for achieving the recycling targets.
Parliament has incorporated many other significant points into the text of the Directive. Among these are the hierarchy of five categories of waste, new provisions on the separate collection of biowaste and hazardous waste, and many useful clarifications. These points enrich the Commission's original proposal and improve the text, so that it becomes an ambitious legislative instrument for future generations. The fact that it has been possible to achieve agreement at second reading is, of course, particularly satisfying. I should like to emphasise once more the European Parliament's constructive role in this process.
This Directive creates a new framework for waste management and provides a solid foundation for other Community policy initiatives. The European Commission is in a position to support the compromise package in order to achieve agreement at second reading.
on behalf of the PPE-DE Group. - Madam President, Caroline Jackson referred to a quotation I think from Jack Nicholson. Knowing her golfing prowess, I thought it might have been from Jack Nicklaus, but no doubt they would have had the same sort of quotation: 'This is about as good as it gets'. That is a great tribute to our rapporteur and I salute her on behalf of our Group.
It is necessary that we support her and take action. It is not as good as we might have envisaged it being at one point. However, we have made enormous progress. Commissioner, it is up to you now to ensure that it is implemented and to bring forward the subsequent provisions on prevention with your target of 2014. I know you will put this process in motion and that is important too.
It is important because we have had a whole raft of waste proposals in my time in this Parliament: we have dealt with vehicles, electrical and electronic equipment, batteries, packaging and so forth. However, waste goes on rising; it rises faster than the growth of our economies. It grows fastest in some areas like municipal waste, and that is why we need to take action.
My own country sets one of the worst examples in terms of waste. The Netherlands we salute as setting the best example. However, we all need to catch up. We all need to have more recycling so as to meet the terms of the hierarchy: we need to meet the recycling targets and prevention targets and so forth. I believe that this is a measure which will at least send us down that road in a better frame of mind than we have shown in the past with our wasteful economy, wasteful society and wasteful policies.
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, I am helped by the fact that Mrs Jackson and Commissioner Dimas have given a full explanation of the main elements of this compromise, which I also support. Let me therefore put forward some eminently political thoughts.
I am a negotiator and I always ponder whether or not the compromise that has been reached is valid. I therefore read the texts again with a fresh mind, following the night of the negotiations. Goodness only knows why negotiations always have to end at night. Is an agreement reached in the morning of less value? There is food for thought there as well. In all sincerity - and I say this to our Green and GUE colleagues, and to Karl-Heinz Florenz who I see has re-tabled an amendment from the Environment Committee which bore my signature and which I cannot therefore but support - in all sincerity, looking at both the compromise and the Environment Committee texts, we have achieved - and the main credit goes to you, Mrs Jackson - a really amazing result.
Are we aware that there was nothing about recycling in the Commission proposal and then in the common position? Nothing apart from a recital which mentioned the recycling society without going into further detail. There was nothing! Now we have precise targets; we have a review in 2014 when other materials, not covered at present, could be included; we know for sure, as Commissioner Dimas has just confirmed it, that legal action can be taken against States failing to implement the measures planned to achieve those targets.
That seems a very important fact to me. It is also very important that a political and legal process has finally been set in motion to compel States to draw up genuine waste prevention plans, and that a hierarchy of waste disposal which respects the environment has finally been included in European law, and is legally binding, making waste no longer just a problem but a resource.
In all honesty, therefore, and shouldering our full responsibility, I believe that rejecting this compromise and heading for a risky conciliation would not be in the interest of European citizens, but would turn the achievement and establishment of these targets, set out here in a clear and absolutely incontrovertible way, into a kind of Russian roulette.
on behalf of the ALDE Group. - Madam President, with this text we hope to reverse the trend of producing more waste than we recycle. It is the result of several years of debates and taking account of the reality of two major groups of Member States as regards waste management systems: recycling states and landfilling states.
The achieved compromise must be seen in this light. For the first time, prevention and recycling have been given a central role in the Directive. Furthermore, the text includes the necessary dynamics to adapt higher targets as well as targets for new waste streams It is a carefully balanced compromise: achievable and realistic. Amendments: we do not consider that in their entirety they endanger the general agreement.
With regard to by-products - the article in the body of the Directive and the article on end of waste - most critics fear sham recovery. As the issue is not internationally agreed, the danger is real. It must, therefore, be made clear that the Commission will use the guidelines from February 2007 in order to prevent this.
I would much appreciate it if Mr Dimas would give us today an assurance that a substance or object will be shipped as a by-product outside the Community only once the conditions of Article 4(1) are met in the Community.
Similarly for end of waste. When certain waste ceases to be waste, the substance or object resulting from it can be shipped as such outside the Community only once the conditions of Article 5 are met in the Community. It would make it easier for many MEPs to vote for the compromise.
To conclude, I wish to extend many thanks to the rapporteur and shadow rapporteurs for fruitful cooperation to the benefit of the citizens of Europe.
on behalf of the Verts/ALE Group. - Madam President, I would also like to thank Mrs Jackson. We may have ended up in disagreement about the tax, but I think that there is no doubt that there has been excellent cooperation throughout the discussions. We are not happy today - I wish we were - and I would like to give some of the reasons why we are not happy with the compromise.
We have supported 30 of the compromise amendments and we have tabled others to try and strengthen the compromise in the areas of hazardous waste, end of waste, by-products and separate collection of biowaste. But from the very start, the main issues for us were the adoption of binding targets on waste reduction and recycling and opposition to the reclassification of incineration as energy recovery. The final compromise does not have a legally binding target for waste reduction. A study on waste prevention is no alternative to stabilisation measures; the continuous growth in waste is unsustainable and without this measure it will continue to grow.
Although recycling and reuse targets have been set at 50% and 70% and the Member States are legally obliged to put measures in place to achieve these targets, the targets themselves are not binding. I am grateful for the explanation that we have had from Mr Dimas, but why was there such a debate over the wording of this? The reason was to avoid making those targets binding.
Manufacturing and industrial waste, which have a huge potential for reuse and recycling, have been left out altogether. Incineration cannot be viewed as a waste management option on a par with recycling and reuse; this will just attract further investment into incinerators and directly undermine the waste hierarchy. If the weak compromise is adopted, we will have missed the opportunity to ensure real EU action and leadership on waste policy when we so desperately need it.
on behalf of the GUE/NGL Group. - (GA) Madam President, I would like to thank Mrs Jackson for her work. We have worked well together to make some improvements to the original Commission proposal, although we do not agree on everything.
Many people throughout the Union will be concerned about the proposal to 're-brand' incinerators as a form of recovery if they meet certain efficiency criteria. We remain opposed to the 're-branding' of incineration and have put down an amendment to have this deleted.
With regard to recycling, the latest proposed deal sets out targets which may be very difficult to enforce due to vagueness in the wording which states that, "member states shall take the necessary measures designed to achieve recycling targets.”
Good legislation demands that we be more precise in our wording on targets and do not leave interpretation to the European Court of Justice. Therefore we want to defend and keep the wording as voted by the committee.
Proposals on waste prevention have weakened to the point where they will not be able to make a substantive enough contribution or to clearly help Member States in stabilising and reducing their waste. The weakness of the reference to prevention targets means that a harmonised prevention initiative and indicators is not yet enshrined in legislation
Therefore, we can be cosignatories to some of the work we have done together. However, regarding other parts of it, we believe that we must table amendments. I would like, once again, to thank Mrs Jackson for the open and inclusive way she corresponded with the shadow raporteurs.
(Applause)
on behalf of the IND/DEM Group. - (NL) Madam President, the Committee on the Environment, Public Health and Food Safety has produced a very good report as a recommendation for second reading. I am thinking in particular of the prominent place given to the waste hierarchy, the scrapping of the by-products category, the careful handling of the end-of-waste concept, the protection rules on hazardous waste and the prevention, reuse and recycling objectives.
The only negative aspect of the report by the Committee on the Environment was the amendment to encourage waste incineration by regarding it as efficient use if enough energy is recovered.
In the negotiating result achieved after two months, not all that much remained of the recommendation by the Committee on the Environment and that was due not to the rapporteur, but to the uncompromising position of the Council.
The article on by-products was not amended and Member States can decide on their own initiative when waste ceases to be waste, with all the disruption to competition that that entails. Furthermore, no prevention objectives have been set and the reuse and recycling objectives are considerably weakened. It was for those reasons that I did not support the compromise package. However, I hope that we still adopt the better parts of the Committee on the Environment report when we vote tomorrow. I am referring in particular to the amendments by the GUE/NGL Group and the Greens. The environment deserves that we go through a further mediation procedure to that end, in which we actually get the Council to make the necessary improvements. If we, as a Parliament, are convincing, it should be possible, with the leadership of Mrs Jackson, to do more than is the case at present. I should like to thank Mrs Jackson and the other shadow rapporteurs for their excellent cooperation and I hope we shall see a successful outcome from the vote tomorrow.
(IT) Madam President, ladies and gentlemen, I welcome and support all the amendments intended to introduce targets which are indispensable for prevention with a view to improved recycling. Naturally, I also support the insistence on a clearly defined and clearly structured waste hierarchy. It is also indispensable to be able to draw on sound and comparable statistical data if further progress is to be made as regards both prevention and recycling of industrial waste.
Ladies and gentlemen, I consider that we in Parliament must staunchly support the application of the hierarchy principle as a general rule, and not as a guiding principle as preferred by the Council. The directive must clarify in detail the criteria to be used for any departures which, in my view, must where necessary be framed in an ordered and distinct way, so that there can be no doubt about what is considered as recovery and what is considered as disposal of waste.
I agree with the rapporteur that energy from waste plants can play an important part in dealing with residual waste and that we are now faced with an important choice in this respect, bearing in mind the European Union's dependence on insecure imports of energy from so many other parts of the world. I would conclude by saying that I also welcome the amendments relating to the regeneration of waste oils, which had initially been taken out.
(DE) Madam President, Commissioner, may I say to Caroline Jackson that I am unhappy with the compromise, but that is not because of any flaw in Mrs Jackson's negotiating skills. On this occasion, I have to say to Stavros Dimas that my displeasure is directed at the Commission for a change.
In the case of aircraft, industry and motor vehicles, the Commission is extremely strict, haggling for every gramm by which it can reduce CO2 emissions, and rightly so. In the case of waste-management policy, however, CO2 does not enter the equation at all. The evidence points to a potential cut of 100 million tonnes of CO2. That is a golden opportunity, but it has been squandered in this document.
My second cause for regret is that we have become a kind of concreting firm. We concrete over the divergences in Europe instead of aiming for harmonisation. Although we define targets, they are not binding. Over the next 20 years we shall not obtain any genuine harmonised targets in Europe. That is what disturbs me about this report. Twenty years is almost half a generation. We ought to have been far more innovative, and we could have been.
I believe, Commissioner, there is only one major problem, namely Article 14. I would be delighted if you could say some more about that provision. In a federal state, it may be a highly complex matter. It is about the question of mixed or unmixed waste management and how it is dealt with in accordance with the principle of self-sufficiency. I beg you earnestly to comment on this matter again in your concluding explanations.
At the present time, of course, one or two people are saying that we shall secure a large majority, but, if these questions are not resolved, some of the large countries will undoubtedly agonise over their vote. Please consider that we do not only have tomorrow's reading; we have a third reading too, and 64 amendments on the table are quite a lot for a conciliation procedure.
So if you take the opportunity, Commissioner, to explain one or two things about these unresolved issues, I could imagine that we might reach a successful outcome.
Madam President, in Europe we are currently recycling only 27% of our waste and almost half of our waste ends up in landfills. This shows that we have to fundamentally change our waste management. Most importantly we should encourage waste prevention, strengthen reuse and recycling and minimise the amount of landfill waste. Therefore I welcome the fact that the waste hierarchy remained in the new compromise text after some debate.
As regards prevention - the main aim of the legislation - I miss the waste stabilisation targets in the latest text, but we had already adopted them in the first reading. In the old Member States one person generates almost twice as much household waste - 570 kg per year - as a person in the new Member States - 300 to 350 kg per year. So the rich nations should start to decrease waste production first.
The amount of generated waste is increasing on a European scale. Therefore prevention programmes, as proposed in the compromise, are not enough: we must set binding targets to halt the growing waste generation. That is why I consider supporting Amendment 48 which reintroduces the waste stabilisation target. I welcome the mandatory waste reuse and recycling targets, but I am afraid that the new text, which says that Member States 'shall take the necessary measures' to achieve the targets is not enough. We need concrete, enforceable and binding targets, both for household and industrial waste. Therefore I propose to support Amendment 82, to ensure the enforcement of the recycling targets.
Having made these comments, I welcome the report and the work of Mrs Jackson, my friend Guido Sacconi and others.
Madam President, this agreement is as good as it gets, the rapporteur says, and I pay credit to what she has achieved. There are gains to be made at 3 o'clock in the morning during a conciliation session that cannot be achieved at other times during the negotiating process.
We all recognise that the size of our waste mountain needs to be reduced. One British supermarket has recently announced that by 2012 it intends to reduce the use of packaging by 25% and its use of carrier bags by 33%. It wants to ensure that waste food is converted to energy by anaerobic digestion. It wants to restrict the number of materials used in packaging to just four which are easy to recycle or compost and it wants to print simple symbols on all packaging to make it easy for customers to recycle or compost their waste.
Now all this is a matter of political will. Reducing waste is a matter of political will and that will can be strengthened by European Union law.
I suspect that we could have got the Council to at least agree to bring forward the date by which it will publish proposals for waste reduction from 2014 to a few years earlier. Parliament has done well. It could, perhaps, have done better.
(DE) Madam President, ladies and gentlemen, the proposal is a disappointment. It is nothing short of a failure to meet the need for more efforts to tackle climate change and conserve resources. We know that the European Environment Agency has predicted a 50% increase in the volume of waste by 2020. In this respect, the fact that binding stabilisation levels or binding recycling targets have not been prescribed represents a flop, a caving-in to pressure from the Member States. The instrument that was needed has unquestionably been watered down in response to that pressure.
It is also disappointing that waste incineration is increasingly becoming the ultima ratio at the expense of waste avoidance. It was precisely to redress this imbalance that these recycling quotas and the stabilisation of waste volumes would have served. I hope that, by adopting amendments, we can still make some improvements to this draft and actually do what is necessary, namely to formulate the sort of ambitious waste-management policy we need in the European Union.
(IT) Madam President, ladies and gentlemen, I am sorry but I have to criticise some of the compromises reached as, in some cases, they run the risk of undermining what Parliament very rightly voted for at first reading.
I am also sorry because these changes for the worse have been imposed by the Council and are mistaken and dangerous. I say this from my own standpoint, living, as I do, in Italy. In this case, Italy unfortunately offers a bad example of waste management, failing to respect the spirit and the letter of European law under which a virtuous hierarchy, ranging from reduction to recycling, has for some time been consolidated.
That hierarchy has to be strengthened by quantified and certain targets - for reduction and recycling - for industrial waste as well, and not weakened, as is to some extent the case, by leaving scope for disposal policies which undermine its philosophy. Italy has, for instance, offered billions of euro in incentives for waste incineration in recent years, with results that are evident to all and can in no way be seen as positive.
Madam President, across Europe, every Member State is struggling with runaway energy prices. Therefore seeing waste as potentially important fuel is, I believe, both sensible and necessary. It is surely a win-win situation - both dealing with our massive stockpiles of waste and providing an alternative energy supply source, particularly as we face an energy crisis and increasing dependence upon insecure foreign supplies of oil.
I therefore do not therefore understand the reticence of some in facing up to the obvious advantage of promoting energy from waste. I fear some colleagues feel so precious about their recycling and anti-incineration dogmas that they would sacrifice the opportunity of heat and power from waste. In that, I have to say, I believe they are profoundly mistaken.
On a related note, could I say that I very strongly favour maximising the definition of 'recovery' under the Directive, making it indisputably clear that energy from waste represents recovery, not disposal, of waste. We should particularly apply that to our agricultural sector, where there is much opportunity in that regard.
(FR) Madam President, first I want to offer warm thanks to our rapporteur, Caroline Jackson, for the remarkable job she has done, which reflects the quality of her expertise on the delicate issue of waste management. I also congratulate her on listening so attentively, which she has done throughout the negotiations, and thanks to which we have achieved this difficult compromise with the Council and the Commission.
We have a new directive that endeavours to clarify a number of points. We welcome the waste management and hierarchy and the ambitious recycling targets set for the Member States - 50% for household waste by the year 2020. Waste management must be based on prevention, reuse, recycling, recovery and, lastly, disposal, and this hierarchy must be a guiding principle. It is also important for incinerators to be subject to energy efficiency criteria, as set out in the text, provided of course that incineration is used only when no other method is feasible.
On that basis, I regard it as very positive that the text also provides for very tight controls on hazardous waste and more stringent traceability measures.
This is, of course, a compromise and we would have wished to go much further on certain points, such as adding environmental criteria in the definition of recovery and setting more stringent conditions for departures from the status of waste; then there is the issue of by-products, where the definition poses some problems. Nonetheless, we absolutely must support this compromise because we know full well that it was difficult to reach and that if we want to go to conciliation we would be taking the risk of defeat and delaying matters hugely. We must realise that since our European waste policy has been a failure to date, it is far preferable to agree a solution that seems reasonable, and the European Commission must be very vigilant in ensuring that this directive is implemented properly. We will see if we can go further in a few years' time.
(FR) Madam President, Commissioner, ladies and gentlemen, for my part I am not satisfied with either the form or the substance of this compromise text.
On the form, I believe we cannot do our job properly when, after spending two years working on drawing up a text, we find that the final decisions - which are more than just adjustments - are taken on the quiet and go far beyond what was adopted in the Committee on the Environment and only land on Members' desks a few hours before the vote.
On the substance, this compromise text is a cop-out that fails to give a clear definition of recovery, no longer tries to stabilise the volume of waste, no longer sets out ambitious recycling targets and unfortunately reflects the inability of the Commission and the Council to translate the highly ambitious declarations made at European and international level into actions.
No, I am not satisfied, and I am in fact concerned at our political incapacity to take genuine environmental action or action to improve our health, which is also why I have voted against the text.
(FR) Madam President, Commissioner, ladies and gentlemen, first of all I want to pay tribute to the work done by our rapporteur, Caroline Jackson, and by Mojka Drčar Murko, rapporteur for our ALDE Group.
The question of hazardous waste raises vital issues of traceability, non-dilution, homogeneous storing of information on waste movement over a long period, i.e. five years for all parts of the chain; yet all those issues have been treated rather lightly. That is more than regrettable in terms of health and the environment.
In regard to by-products, I am most disappointed. I am not against the concept of by-products: on the contrary, I recognise their importance; but I do feel that the definition given in the Council's common position does not offer enough guarantees and that at the end of the day it risks destroying the very concept as a result of the possible abuses.
Other questions, such as the status of end of waste and the recovery of waste, seem to me to have been sacrificed in the name of an agreement at second reading.
(DE) Madam President, Commissioner, Mrs Jackson, we shall be tabling a cross-party amendment that attracted majority support in this House at first reading. It addresses the following problem: in many countries of the EU untreated, unsterilised food scraps are repeatedly fed to livestock or fly-tipped. Time and again, this kind of behaviour poses the risk of diseases such as foot-and-mouth disease. It is therefore essential to ensure that food waste is sterilised and safely disposed of by approved companies using suitable methods. Member States should only be allowed to authorise its use in pig feed if it has been sterilised for 20 minutes at a temperature of 133°C and a pressure of 3 bar and if all other requirements of Regulation 1774/2002 have been met in full. I firmly believe that, if Parliament adopts this amendment, the Council will incorporate this rule into the compromise.
(IT) Madam President, ladies and gentlemen, the compromise that has been reached is a retrograde step from the text approved by the Committee on the Environment.
The original text said that waste production should be reduced to 2009 levels from 2012, introducing a genuine policy of prevention with measures staggered over time. That objective has been rescinded in the compromise, leaving everything vague. The Committee on the Environment had set minimum targets for the recycling of domestic and industrial waste, to be achieved by set - albeit far-off - deadlines. Those targets have also been watered down, limiting them solely to some types of material and excluding industrial waste.
Another negative aspect is the promotion of incinerators over a certain efficiency from disposal plant to recovery plant. This directive seems to be giving in to what powerful lobbies want. The outcome of the Irish referendum has shown that you are either on the side of citizens and their concerns, or you run of risk of rejection of the idea of Europe and paralysis of the integration process.
Parliament must take heed of the thousands of emails from European citizens calling for greater commitments and binding targets, otherwise we risk losing another major opportunity to enhance the credibility of the European institutions.
(HU) Thank you very much, Madam President. I welcome the compromise package, but at the same time I would like to emphasise that the compromise is a rather fragile one. It is therefore vitally important that each of the Member States behaves responsibly and does not go looking for any loopholes that might have remained in the legislation. In Hungary at present, separate collection of waste accounts for 2% of the total. In my view, there is nothing more to say about this other than to express the hope that the impact of the Directive will finally help to shift the situation forwards from this low position. In the eastern half of Europe, investment in waste management has increased in recent years, largely thanks to funding obtained from the Instrument for Structural Policies for Pre-Accession (ISPA) and the Cohesion Fund. Construction of landfill sites has been a major activity, but in a number of communities waste separation programmes have been initiated, including measures aimed at separate collection of organic waste in some instances. On the other hand, genuine measures and investment aimed at waste reduction have not been forthcoming at all, and a distinct industry for processing recyclable materials has yet to emerge. The nature of the guidelines set out by the European Union will therefore be crucial, not least for Hungary. According to the statistics, every community could basically achieve a 50% reduction in the waste it produces as soon as it introduces dry waste recycling and separate door-to-door collection of organic waste. When setting out the new obligations, however, we must also consider their enforceability and associated costs. For example, can the additional investments be put in place in the same areas as the ISPA projects? Can the original contracts be amended? If not, then it makes little difference whether demand exists to expand waste separation or whether legislation is in place to reduce the amount of waste that goes to landfill; under the twenty-year contracts the waste collected must be taken to the landfill sites that have been constructed. In addition to approving this directive, therefore, we must not delay in getting to work on potential ways of amending the existing contracts. I congratulate the rapporteur on her outstanding work. Thank you very much.
(DE) Madam President, I believe we can congratulate the rapporteur. She has certainly managed to achieve an acceptable outcome with the Council. I particularly wish to emphasise the inclusion of the divergent waste hierarchy.
There are, however, minus points, which are truly incomprehensible and which were put into this document by the Council. The first of these relates to animal by-products. We had established in committee that animal by-products would be dropped from this framework waste directive. What the Council has now done is to erect the sort of bureaucratic obstacle that drives farmers to the barricades. It lays down that slurry processed into biogas suddenly becomes a waste product. Do you know what this means? It means that farmers will need a waste-treatment licence and will have to specify the precise volume and nature of the waste to be treated and the place of treatment.
The Animal By-products Regulation lays down explicitly that exceptions apply to slurry. It would now therefore be easier for a farmer to spread slurry on his fields than to process it into biogas. In other words, we are creating bureaucratic obstacles to a practice we actually seek to encourage.
The second point concerns waste oil. The Waste Oil Directive - which, as you know, is now to be repealed - stipulates that waste oils are to be treated and regenerated. There are large volumes being processed under that directive. It has already been established, of course, that waste oils need not be treated in cases where regeneration is not economically viable or technically possible. It has now been laid down that the Member States are to decide. Well, are we now a European Union or have we reverted to a collection of Member States? The fact is that we are quite clearly breaking up the market again. I find that very disquieting. Let me move on to the question of increased self-sufficiency. Local authorities will now determine who may dispose of what and when. Needless to say, there was a great deal of pressure from local authorities with spare incineration capacity. That, however, is the wrong way to go. It is not an option, and this extension is causing the market economy to grind to a complete halt in the realm of waste management.
(NL) Madam President, I think it is clear that this compromise is an important step forward for European environmental law. All the same, I am not entirely happy with the compromise. Why not? My own region, Flanders, along with, for instance, the Netherlands, has the best waste policy and is excellent at sorting and recycling, so we find the proposed recycling and prevention targets totally inadequate. It really does not give us any encouragement at all to do better in the future.
We are also not entirely happy about the possibility of household waste incinerators being regarded as an efficient use on the basis of the energy efficiency formula, which we believe might, in practice, create a great deal of confusion. All the same, I am certain that the overall result has to be seen as very positive and I therefore want to thank Mrs Jackson sincerely for her huge contribution. We shall be supporting the compromise.
(HU) Madam President, in its present form, unfortunately, the Waste Framework Directive threatens the expansion of biogas use. I completely agree with our fellow Member Mr Schnellhardt from the PPE-DE Group that the present directive is inadequate with regard to biogas production, as also with regard to the use of slurry or municipal waste. In its present form, unfortunately, the Waste Directive will jeopardise expansion of biogas use. This calls the Jackson report into question. Within the framework of the Waste Directive, the definition of animal manure used for biogas production as waste is ambiguous. If the scope of the directive were to include this, it would make it impossible to produce biogas from animal manure, despite the fact that this would have major advantages from the point of view of energy management, the environment and climate protection. We must clear up this muddle and restore legislative consistency as soon as possible, and therefore we must adopt the Commission's position on the directive as regards biogas.
(PL) Madam President, congratulations to the rapporteur on a realistic appraisal of the growing waste problem. The basic assumptions in the proposed regulations are waste prevention and material recycling. Recovery of energy is simpler, but it should not replace material recycling, which is more difficult.
For this reason it is necessary to create the conditions to enable material recycling to take place and to make more precise legal distinctions describing, for example, when scrap metal does not constitute waste, but becomes a raw material. We need better and cheaper material recycling technologies. Products should be designed in such a way as to simplify recycling. Selective collections are needed and these need to be adapted to the market in such a way that both households and potential users of secondary materials can benefit.
Without these solutions we face the risk of a repeat of the present situation in Naples, where, unfortunately, the incineration of waste may turn out to be the only option.
Member of the Commission. - Madam President, I would like to thank all the speakers in this debate for their positive contributions.
On the basis of the agreed text, Member States will now have to take a number of measures in order to improve their waste management. The Directive lays down clear definitions and waste management principles, which I trust will resolve the existing interpretation problems, reduce the number of court cases and set a sound legal basis for the functioning of the waste treatment sector.
A number of key elements have been included in the overall compromise package that is now proposed. The most important are these.
Firstly, the environmental objective of the Directive is now clear and ambitious. The level of environmental protection has not only been maintained but also strengthened in several cases, such as hazardous waste.
The co-legislators have agreed on a number of cornerstone definitions, including definitions of waste, prevention, recycling and recovery. These definitions are clear and understandable. In addition, the Directive successfully incorporates the provisions of two other directives to make the legislation more accessible while maintaining the high standards of environmental protection.
A distinction between recovery and disposal has been made clear, with a possibility for the Commission to further delineate this distinction should there be such a need.
A clear five-step 'waste hierarchy' has been set up which promotes waste prevention and allows for disposal of residual waste only as the last resort. At the same time, it allows for the necessary scope of flexibility justified by sound life-cycle considerations.
I would like to recall the importance given by Parliament during the negotiations to strengthening the upper levels of the 'waste hierarchy' by introducing the recycling targets. If these targets are not met in 2020, the Commission can take Member States to court for non-compliance with the requirements of the Directive. In addition, the current formulation introduces a more regular and thorough process of monitoring the measures taken by Member States to attain the required targets in advance of the 2020 deadline, instead of a simple check of the actual compliance levels in 2020 when waste management systems are already in place. Such an early enforcement process can help to avoid unpleasant surprises in 2020.
Last but not least, the Directive introduces a completely new dimension on waste prevention which the Commission is keen to pursue immediately after its adoption and transposition. The Member States will now have to establish their national waste management plans and networks which need to reflect the principles and new obligations set out in the revised Directive.
Article 14 of the Waste Framework Directive does not prescribe whether private or public authorities should participate in the setting-up and in the operation of such networks, nor does it affect in any possible way the ownership - public or private - of waste-management operations and infrastructures. The division of responsibilities between the public and private sectors is an internal matter that can only be decided by the Member States. If an adequate network of disposal and recovery operations is already in place - be it private, public or mixed - there is no need for additional measures to set it up.
Regarding the concerns relating to the lack of a recycling target for manufacturing and industrial waste, my services will look into the possibility of setting such a target as the first priority within the context of the 2014 review, which is foreseen in Article 8a (point 4).
Regarding the issue of feeding animals with animal by-products such as catering waste, this is regulated by the Animal By-Products Regulation, which is currently under review. It should be addressed in that regulation as the Waste Framework Directive is not the right place to regulate the use of catering waste.
Concerning the question of whether by-product requirements and end-of-waste criteria must be fulfilled in the European Union before shipment to third countries, the Commission confirms that this is the case.
Regarding the question of whether manure should be excluded from the scope of the Waste Framework Directive, manure is not considered waste when it is used as a fertiliser. However, it is considered waste when it is destined for further treatment or disposal operations, for instance incineration, production of biogas or compost and landfilling. Excluding manure from the scope of waste legislation would create a serious gap in environmental protection, since there would be no legal means to control issues such as emissions to air and water, landfilling requirements, noise, odour etc.
Finally, the European Union should promote the production of biogas and the composting of waste. However, biogas and composting plants are not environmentally neutral. They also emit to the air and water and can be a source of nuisance, for instance in terms of odours or noise. Excluding manure destined for biogas production or composting plants from the scope of the Waste Framework Directive would result in excluding such plants from the scope of the IPPC Directive.
To conclude, I should like once again to congratulate and thank Mrs Jackson for her excellent work. The Commission is very pleased with the outcome of the negotiations and can accept the proposed compromise amendments in full.
rapporteur. - Madam President, just briefly I would like to thank all those colleagues who took part in the debate. There is only one colleague that I want to respond to, and that is Mr Davies - hereinafter known as 'Chris 'Newsnight' Davies', for the programme that he likes appearing on - who said that I gave in too easily in the Council. I hope that my colleagues will reinforce me when I say that I did not give in too easily and that I have never given in easily on anything. As Mrs Laperrouze will attest on the water issue, the Council is getting increasingly difficult to negotiate with. As the recession bites, it realises that this legislation is going to cost money and it is reluctant to accept Parliament's amendments.
We have a choice tomorrow morning. We can agree to the package of amendments before us and I hope very much that is what will happen. We can vote through some major amendments, for example on by-products, which will mean that the package falls and we all go into conciliation. Won't that be fun! Or we can agree perhaps to some minor amendment, or to an amendment which is characterised by its movers as minor, such as Amendment 88 on which I await the Commission's opinion, perhaps overnight.
I think it is very doubtful indeed as to whether the Council will accept any amendments, however minor, so I am in favour of the package itself, unamended. After all, the package must mean something, otherwise why did the Council fight so strongly over it? It is not a meaningless package as the Greens are trying to make out; it is a package with teeth.
I would like in conclusion to thank the shadows - Caroline Jackson and the Shadows, it sounds like a 1960s band - for their cooperation, without necessarily wishing to see them again and again and again in conciliation. I think we ought to try to put this issue to bed tomorrow morning.
The debate is closed.
The vote will take place tomorrow, Tuesday, 17 June.
Written statements (Rule 142)
in writing. - (DE) With the new framework directive on waste, Parliament has now won acceptance for the establishment of high and binding recycling quotas. There was, indeed, an urgent need for these, and I look forward confidently to a future in which waste separation and recycling will be practised to an ever-increasing extent throughout Europe. I believe that 50% recycling of household waste and 70% recycling of building and demolition waste by 2020 are very good targets that pave the way towards a functioning system of environment-friendly and climate-friendly waste management in the whole of Europe. Precisely because the Austrians are already exemplary in separating and recycling waste, I am delighted that all the other Member States will now be taking part in these operations, thereby bringing us another step closer to efficient protection of the environment. We should not forget that waste products are also raw materials and that more efficient use of these materials can help to combat climate change too.
It is now a matter of waiting for the Commission to make its specific proposal as to how we can ensure that economic growth does not mean growing volumes of waste.